Title: To John Adams from Benjamin Rush, 26 April 1810
From: Rush, Benjamin
To: Adams, John



Dear Sir,
Philadelphia April 26. 1810.

In One of my letters written some time ago, I informed you that my eldest son had killed a brother officer and a friend in a duel at New Orleans. The distress and remorse which followed this event deprived him of his reason, and threw him into the marine hospital where he has been nearly ever since the duel. In the month of Feby: last he arrived in Philada in a state of deep melancholy & considerable derangement. His Appearance When he entered his father’s house was that of the King of Babylon described in the Old testament. His long, and uncombed hair, & his long Nails and beard rendered him an object of horror to his afflicted parents & family. No entreaties could induce him to utter a Word to any of us. After three days Spent in unsuccessful Attempts to Alter his Appearance, we sent him to the Pennsylva. hospital, Where he has been ever since. From the Authority of the Officers of the hospital, and medical advice properly administred, he is much improved not only in his appearance, but in the health of his mind. Though still gloomy, he submits to be shaved, & dressed, and walks out daily in the garden of the hospital. At times he converses in the most lucid & agreeable manner. It is possible he may recover, but it too probable he will end his days in his present situation:—Could the advocates for duelling, and the idolaters of the late general Hamilton press into the Cell of my poor boy, they would blush for their folly & madness in defending a practice and palliating a crime which has mind The rendered a promising young man wretched for life, and involved in his misery, a whole family that loved him.—But en’o of this distressing subject I have introduced it cheifly as an apology for my long neglect in Answering your letlast letter.—
I send you herewith a few of Duane’s papers. The Character of J Randolph is well drawn, and I believe just. I have long considered him as a mischievous boy with a Squirt in his hands throwing its dirty contents into the eyes of every body that looked at him. A kicking or a horsewhipping would be the best reply that could be made to his vulgar parliamentary insolence. and It is only  in such    because the body as that which he insults is what it is, that he has been so long tollerated. His neglect In the Congress of 1776 & 1777 he would soon have fallen & perished with his brother insects upon the floor of the house.
I am glad to find the Anglo-america American spirit of Massachussets has received a Check. I wish the Gallo-American spirit of our legislature may meet with a similar fate next October.
ADieu! All my family join in love /  to you and yours with my dear Sir ever yrs...

Benjn: Rush